849 F.2d 610
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jaki Akai Ismalili MAHAMMAD, Defendant-Appellant.
No. 87-6345.
United States Court of Appeals, Sixth Circuit.
June 15, 1988.

Before CORNELIA G. KENNEDY and NATHANIEL R. JONES, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se defendant, a Tennessee state prisoner, appeals the district court's sua sponte dismissal of his case under 28 U.S.C. Sec. 1915(d) and the denial of his motion for a speedy trial.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Naming the United States as plaintiff, the defendant filed a motion claiming that "on March 30, 1987, the United States marshals at Memphis and the Federal Bureau of Investigations placed a detainer on (him) with a charge of Death Threat Via United States Mail to Federal Judge James Todd."


3
Upon review, we conclude the district court properly dismissed this suit for the reasons stated in its order filed October 26, 1987.  Accordingly, we affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.